—Application by the appellant pro se for a writ of error coram nobis to vacate a decision and order of this Court dated December 1, 1986 (People v Garrett, 125 AD2d 329), affirming a judgment of the Supreme Court, Queens County (Zelman, J.), rendered December 20, 1982, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Bracken and Sullivan, JJ., concur.